People v Jones (2018 NY Slip Op 04241)





People v Jones


2018 NY Slip Op 04241


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND WINSLOW, JJ.


777 KA 14-00176

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKIMBERLY J. JONES, ALSO KNOWN AS KIMBERLY SMITH, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER, TREVETT CRISTO P.C. (ERIC M. DOLAN OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O'BRIEN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (John L. DeMarco, J.), rendered July 1, 2013. The judgment convicted defendant, upon her plea of guilty, of arson in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court